[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                       No. 10-11649                       MAY 12, 2011
                                                                           JOHN LEY
                                 ________________________                    CLERK

                              D.C. Docket No. 0:09-cv-60595-JIC

ISLAND CITY LOFTS, L.L.C.,
a Florida limited liability company,

lllllllllllllllllllll                                              Plaintiff - Appellant,

    versus

UNITED STATES OF AMERICA,
UNITED STATES POSTAL SERVICE,

lllllllllllllllllllll                                              Defendants - Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (May 12, 2011)

Before TJOFLAT and BARKETT, Circuit Judges, and STEELE,* District Judge.

PER CURIAM:

         *
         Honorable John E. Steele, United States District Judge for the Middle District of
Florida, sitting by designation.
       Island City Lofts, LLC (“ICL”) appeals the dismissal of its Federal Torts

Claims Act (“FTCA”) action against the United States and the United States Postal

Service.1 ICL alleged that it sent a letter by certified mail to a purchaser who had

entered into a purchase and sale agreement for an ICL condominium. The return

receipt ICL received contained a signature on the line reserved for the letter’s

addressee, leading ICL to believe that the purchaser had received the letter. As a

result, ICL did not take any further action to notify the purchaser of the

information set forth in the letter. The letter carrier, however, had forged the

purchaser’s signature; the purchaser never actually received the letter. This

ultimately allowed the purchaser to rescind the purchase and sale agreement,

causing ICL to suffer economic damages in the form of lost profits from the failed

condominium sale.

       Although the FTCA waives the United States’ sovereign immunity for some

torts, there are several exceptions to this waiver, see 28 U.S.C. § 2680, two of

which are relevant here. First, § 2680(h) provides that the FTCA does not apply to

“[a]ny claim arising out of . . . misrepresentation.” Second, § 2680(b) provides



       1
          We review the district court's grant of a Rule 12(b)(6) motion to dismiss for failure to
state a claim de novo , accepting the allegations in the complaint as true and construing them in
the light most favorable to the plaintiff. Mills v. Foremost Ins. Co., 511 F.3d 1300, 1303 (11th
Cir. 2008).

                                                 2
that the FTCA does not apply to “[a]ny claim arising out of the loss, miscarriage,

or negligent transmission of letters or postal matter.”

         If either of these exceptions apply, ICL’s claims are barred. We conclude

that the misrepresentation exception applies because the damages ICL sought

arose from its reliance on the letter carrier’s misrepresentation that the purchaser

had actually received ICL’s letter. See Block v. Neal, 460 U.S. 289, 295 (1983)

(stating that the misrepresentation exception in § 2680(h) applies to a claim in

which the plaintiff “allege[s] no injury that he would have suffered independently

of his reliance on the erroneous [representation]”). Accordingly, although we

believe that the postal service exception also applies, we need not address that

issue.

         AFFIRMED.




                                           3